Title: Ap. 26. Monday.
From: Adams, John
To: 


       Spent the Morning in translating with my Son the Carmen Seculare, and the Notes.
       There is a Feebleness and a Languor in my Nature. My Mind and Body both partake of this Weakness. By my Physical Constitution, I am but an ordinary Man. The Times alone have destined me to Fame —and even these have not been able to give me, much. When I look in the Glass, my Eye, my Forehead, my Brow, my Cheeks, my Lips, all betray this Relaxation. Yet some great Events, some cutting Expressions, some mean Scandals Hypocrisies, have at Times, thrown this Assemblage of Sloth, Sleep, and littleness into Rage a little like a Lion. Yet it is not like the Lion—there is Extravagance and Distraction in it, that still betrays the same Weakness.
      